ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 25 Apr 2022 has been entered.  Claims 1-5, 7-14, and 16-18 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title should be changed to the following:  
“TRACKING SYSTEM AND METHOD FOR CHARACTERIZING TARGET HEIGHT USING PERCENTAGE OF RANGE BINS”
Allowable Subject Matter
Claims 1-5, 7-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither He, Oswald, Takahashi, Schamp, Okamoto, Au, Kishigami, nor Kambe, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“d) for each track, generating a plurality of bins, each bin corresponding to a segment of the range such that the entire range is accounted for, the segments having a gradually increasing size between the minimum range and maximum range;
…
f) determining a plurality of filled bins during the cycle, filled bins indicating that a return signal within the selected track has a range value falling within the segment corresponding to said bin during the cycle; and 
g) when the number of filled bins exceeds a set threshold, analyzing the return signals having range values within the segments corresponding to the filled bins to characterize a height of the target corresponding to the selected track, wherein the set threshold of filled bins is between 20 and 30 percent of a total number of bins” 
as recited by claim 1 and similarly recited in claim(s) 10, over any of the prior art of record, alone or in combination.  Claims 2-5, 7-9, 11-14, and 16-18 depend on claims 1 and 10; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648